Citation Nr: 0923447	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-17 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to service connection for multiple myeloma.  


REPRESENTATION

Veteran represented by:	Jaya Shurtliff, Attorney
	Howard D. Olinsky, Attorney


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1972.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision, in 
which the RO, denied service connection for multiple myeloma.  
The Veteran has perfected an appeal with respect to that 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In July 2006, the VA made an inquiry with the Social Security 
Administration (SSA) regarding whether the Veteran was 
receiving Social Security benefits.  The claims file reveals 
that the Veteran is receiving Social Security Disability 
income from SSA.  The records indicate a disability onset 
date of March 21, 2001.  Evidence of record shows that the 
Veteran was first diagnosed with multiple myeloma in 
February, 2001, thus, the Board has determined that these 
records may contain information pertinet to the adjudication 
of the pending claim.  However, the record does not reflect 
that efforts have been made to obtain the corresponding SSA 
records.  Such efforts are required, pursuant to 38 C.F.R. § 
3.159(c)(2) (2008).   When VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  Thus, the 
Board finds that the RO should obtain and associate with the 
claims file copies of any SSA disability determination and 
all medical records underlying any such determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.




Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it 
provide any records pertaining to the 
Veteran's award of Social Security 
benefits, including the SSA decision 
and the medical records relied upon 
concerning that claim.  Associate the 
request and all records received with 
the claims file.  If these records are 
unavailable from the SSA, then a 
negative reply is requested.

2.  After undertaking any additional 
development or notice deemed 
appropriate, the RO should review the 
entire evidentiary record and 
readjudicate the issue on appeal.  If 
the benefit sought is not granted, 
issue an appropriate supplemental 
statement of the case to the Veteran 
and his attorneys.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate review, if otherwise in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




